SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2011 AVIVA PLC (Translation of registrant's name into English) ST HELEN’S, 1 UNDERSHAFT LONDON EC3P 3DQ (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Enclosures: Dividend Declaration AVIVA plc 2010 Final Dividend Cash dividend Title of Security Ordinary shares of 25p each Final dividend for the year ended 31 December 2010 Net amount payable in cash per share 16.00 pence Rate of tax deduction 10% Date dividend declared 2 March 2011 Date and time by which Transfer must be lodged with the Company for transferees to receive this dividend 25 March 2011 Date of dividend payment for holders of Aviva ordinary shares 17 May 2011 Date of dividend payment for holders of Aviva American Depositary Receipts (ADRs) Approximately 5 business days after payment date for ordinary shareholders Dividend payment is conditional on: Approval of payment of the dividend by shareholders at the Company's 2011 Annual General Meeting Scrip dividend The scrip dividend calculation price for the 2010 final dividend payable on 17May 2011 will be announced on 30 March 2011. This is the reference price at which Aviva plc ordinary shares will be issued to shareholders who have elected to take shares in lieu of cash dividends through participation in the Aviva Scrip Dividend Scheme. This price is based on the average of the middle market quotations of Aviva plc ordinary shares derived from the London Stock Exchange Daily Official List for the five consecutive business days from 23 - 29 March 2011 inclusive. Any shareholders entitled to the 2010 final dividend who do not already participate in the Aviva Scrip Dividend Scheme and wish to do so, should contact the Company's Registrar, Equiniti on 0to obtain a mandate form. This form must be received by Equiniti no later than 5pm on 15 April 2011 in order for it to be effective for the 2010 final dividend. Aviva ADR holders will not be eligible to join the Aviva Scrip Dividend Scheme for the 2010 final dividend and will receive their 2010 final dividend in cash in US Dollars. Date: 3 March 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date 3 March, 2011 AVIVA PLC By: /s/ K.A. Cooper K.A. Cooper Group Company Secretary
